Exhibit No. EX-99.h.3 FUND ACCOUNTING AND FINANCIAL ADMINISTRATION OVERSIGHT AGREEMENT THIS AGREEMENT is made as of the 4th day of January, 2010, (the “Effective Date”) by and between each fund in the Delaware Investments Family of Funds listed on Schedule A (each, a “Fund” and collectively, the “Funds”), having their principal place of business at 2005 Market Street, Philadelphia, PA 19103, and Delaware Service Company, Inc. (“DSC”), a Delaware corporation having its principal place of business at 2005 Market Street, Philadelphia, PA 19103. WHEREAS, each Fund is registered with the Securities and Exchange Commission (“SEC”) as an investment company under the Investment Company Act of 1940 (the “1940 Act”); WHEREAS, the Funds have engaged The Bank of New York Mellon (“BNY Mellon”) to provide fund accounting, financial administration and related services for the Funds pursuant to the Fund Accounting and Financial Administration Services Agreement, dated as of October 1, 2007 (the “BNY Mellon Fund Accounting Agreement”); WHEREAS, the Funds desire that DSC perform the fund accounting, financial administration and related services described in this Agreement for the Funds to supplement the services provided by BNY Mellon pursuant to the BNY Mellon Fund Accounting Agreement; WHEREAS, the Funds also desire that DSC establish and monitor certain service level requirements with respect to BNY Mellon’s performance of its duties pursuant to the BNY Mellon Fund Accounting Agreement; and WHEREAS, DSC is willing to perform the aforementioned services on the terms and conditions set forth in this Agreement; NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and sufficiency of which are acknowledged, and intending to be legally bound, the Funds and DSC agree as follows: 1.Services DSC shall perform for each Fund and its series (including all share classes) listed in Schedule A, the fund accounting, financial administration and related services set forth in Schedule B to this Agreement (“Services”).A Fund may add to, or delete from, this Agreement a Fund series and/or class if such Fund series and/or class is added to, or deleted from, the BNY Mellon Fund Accounting Agreement.Such addition or deletion must be evidenced by amending Schedule A.Each existing and future series of a Fund (including all share classes) covered by this Agreement is individually and collectively referred to as a “Portfolio.”DSC may perform other services for each Fund only upon terms, conditions and compensation that DSC and the Fund mutually agree to, as evidenced by an amendment to this Agreement or Schedule B.To the extent that BNY Mellon does not consent to the addition of a new Portfolio or share class to the BNY Mellon Fund Accounting Agreement and a different service provider is engaged to provide the fund accounting and financial administration services for such Portfolio or share class, DSC agrees to negotiate in good faith with the applicable Fund concerning the provision of the fund accounting and financial administration oversight services for such Portfolio or share class given the scope of services to be provided by the new fund accounting and financial administration service provider. 1 2.Compensation and Expenses A.In return for performing the Services, the Funds shall compensate DSC as set forth in this Section and in Schedule C to this Agreement.Fees due shall be accrued daily.If this Agreement is lawfully terminated before the end of any month, fees shall be calculated on a pro rated basis through the date of termination and shall be due upon the Agreement’s termination date. B.The Funds will pay all of their own expenses that are incurred in the Funds’ operation and not specifically assumed by DSC.Expenses to be borne by the Funds include, but are not limited to: pricing, security and other similar data information vendor services; organizational expenses; costs of services of the
